Citation Nr: 1003400	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  03-02 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of 
parotidectomy, currently evaluated as 10 percent disabling.

3.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).

5.  Whether the Veteran's vocational rehabilitation training 
was properly discontinued.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran has verified active duty service from October 
1969 to November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  A May 2002 RO rating decision granted 
service connection for PTSD and assigned an initial 10 
percent rating.  In a February 2001 rating decision, the 
disability rating was increased to 30 percent, effective 
October 2001.  A rating decision issued subsequent to a 
notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the 
matter of a higher rating remains in appellate status.

A subsequent May 2004 rating decision denied, in pertinent 
part, an increased rating for seborrheic dermatitis with 
keratosis pilaris with chronic urticaria, an increased rating 
for residuals of parotidectomy, and a TDIU.  

In June 2007, the Veteran testified at a video-conference 
hearing before the undersigned.  The Board remanded issues 
remaining on appeal in August 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issue of whether the Veteran's vocational rehabilitation 
training was properly discontinued is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to July 21, 2008, the Veteran's seborrheic 
dermatitis with keratosis pilaris with chronic urticaria 
affected 40 percent of an exposed surface, but did not cover 
more than 40 percent of the entire body, more than 40 percent 
of exposed area affected, or require constant or near-
constant systemic therapy (such as corticosteroids or other 
immunosuppressive drugs).

2.  From July 21, 2008, the Veteran's seborrheic dermatitis 
with keratosis pilaris with chronic required requires near 
constant use of corticosteroids, but does not have additional 
systemic manifestations such as fever, weight loss, and 
hypoproteinemia.  

3.  The Veteran's residuals of parotidectomy result in no 
more than moderate, incomplete paralysis.

4.  The Veteran's residuals of parotidectomy results in a 
disfiguring scar, with one characteristic of disfigurement, 
which is not deep or productive of limitation of motion.  

5.  Prior to March 15, 2004, the Veteran's PTSD did not cause 
not cause occupational and social impairment with reduced 
reliability and productivity.  

6.  As of March 15, 2009, the Veteran's PTSD causes 
occupational and social impairment, with deficiencies in most 
areas, but does not result in total occupational and social 
impairment.

7.  From March 15, 2004, the Veteran meets the schedular 
criteria for a TDIU and his service-connected disabilities 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to July 21, 2008, the criteria for a 30 percent 
rating for seborrheic dermatitis with keratosis pilaris with 
chronic urticaria are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 
7806-7817 (2009).  

2.  From July 21, 2008, the criteria for a 60 percent rating 
for seborrheic dermatitis with keratosis pilaris with chronic 
urticaria are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806-
7817 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of left parotidectomy based on neurological 
impairment are not met.  38 U.S.C.A. § 1155 (West2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.7, 4.124, Diagnostic Code 8407-
8207 (2009).

4.  A separate 10 percent rating is warranted for a residual 
scar due to left parotidectomy is warranted.  38 U.S.C.A. § 
1155 (West2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Code 7800 (2009).

5.  Prior to March 15, 2004, the criteria for a rating in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2009).

6.  From March 15, 2004, the criteria for a rating of 70 
percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2009).

7.  From March 15, 2004, the Veteran was individually 
unemployable by reason of his service-connected disabilities.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341(a), 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

With regard to the claim for a higher rating for PTSD, a VCAA 
letter dated in February 2002 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The above referenced letter informed the claimant of 
the information or evidence was needed to support the initial 
service connection claim and asked the claimant to send the 
information or evidence to VA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the claimant is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial disability rating and is presumed 
to be seeking the maximum benefits available under the law.  
Id.; see also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) which 
contained, in pertinent part, the pertinent criteria for 
establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, VA complied with the procedural statutory 
requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well 
as the regulatory requirements in 38 C.F.R. § 3.103(b).  See 
also Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

With regard to the other claims on appeal, prior to the 
initial adjudication of the claimant's claims, a VCAA letter 
was sent in October 2003.  Thereafter, pertaining to all 
claims, VCAA letters were issued in October 2005 and November 
2007.  Cumulatively, these notices fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio.  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letter told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini I.  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007) (Mayfield III).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  In this 
case, an SOC and SSOC have been issued.  In any event, the 
Board finds that any deficiency in the notice to the claimant 
or the timing of these notices is harmless error.  See 
Overton.

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant has 
been examined multiple times.  There is no objective evidence 
indicating that there has been a material change in the 
service-connected disabilities since the claimant was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  See VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by the record.  These 
reports included a review of the pertinent history and 
examination of the Veteran.  His current symptoms were 
discussed.  Therefore, the examinations in this case are 
adequate upon which to base a decision.  The records satisfy 
38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  As noted, the SOC, SSOC, and the VCAA 
notices furnished the necessary additional notification to 
the claimant with regard to his claim.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, the Veteran's skin disorders (and PTSD as 
discussed below) warrant different ratings for different time 
periods.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  However, if a veteran has 
separate and distinct manifestations attributable to the same 
injury, they should be compensated under different diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 230 (1993).


Seborrheic Dermatitis with Keratosis Pilaris with Chronic 
Urticaria

In an April 1977 rating decision, service connection was 
granted for seborrheic dermatitis and keratosis pilaris with 
chronic urticaria.  A 10 percent rating was assigned 
effective November 1976.  The Veteran currently seeks a 
rating in excess of 10 percent for his skin disorder, rated 
under Diagnostic Code 7817-7806.

Under Diagnostic Code 7806, dermatitis or eczema covering 
less than 5 percent of the entire body, affecting less than 5 
percent of exposed areas; and requiring no more than topical 
therapy during the past 12-month period warrants a 
noncompensable evaluation.  Dermatitis or eczema covering at 
least 5 percent, but less than 20 percent, of the entire 
body; affecting at least 5 percent, but less than 20 percent, 
of exposed areas; of requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period warrants a 10 percent evaluation.  Dermatitis or 
eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  Dermatitis or eczema 
warrants a 60 percent evaluation if it covers more than 40 
percent of the entire body, more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2009).

Under Diagnostic 7817, exfoliative dermatitis (erythroderma) 
involving any extent of the skin and no more than topical 
therapy required during the past 12-month period warrants a 
zero percent disability rating.  Any extent of involvement of 
the skin and systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than 6 weeks during the past 12-month 
period warrants a 10 percent disability rating.  A 30 percent 
evaluation is assigned for exfoliative dermatitis with any 
extent of involvement of the skin and requiring systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period.  
For a 60 percent evaluation, generalized involvement of the 
skin, without systemic manifestations, must be present and 
constant or near-constant systemic therapy during the past 
12-month period required.  For a 100 percent evaluation, 
generalized involvement of the skin and systemic 
manifestations (such as fever, weight loss, and 
hypoproteinemia) must be present, plus constant or near-
constant systemic therapy required during the past 12-month 
period required.  38 C.F.R. § 4.118, Diagnostic Code 7817 
(2009).

In March 2004, the Veteran was afforded a VA examination.  He 
had mild scaling throughout the scalp with no erythema.  
About 40 percent of the face and neck (as opposed to the 
whole body) was affected with the rash on the scalp.  The 
diagnosis was seborrheic dermatitis.  

In February 2005, the Veteran was afforded a skin 
examination.  The examiner noted that the Veteran developed 
urticaria during service and had suffered intermittent 
problems since that time.  The Veteran related that he had 
three debilitating episodes per year when he had outbreaks 
and did not want to leave home.  Currently, the Veteran was 
using an ointment which he used twice daily.  The Veteran 
also developed seborrheic dermatitis which caused moderate 
severity of scalp and facial pruritis which he suffered from 
constantly.  The examiner indicated that less than 5 percent 
body surface was affected.  There was no scarring.  The 
diagnoses were urticaria, seborrheic dermatitis, and 
keratosis pilaris.  

On July 21, 2009, the Veteran was afforded another VA skin 
examination.  It was noted that he had seborrheic dermatitis 
with keratosis pilaris with chronic urticaria.  The Veteran 
was using topical cream (Triamcinolone) twice per day.  The 
use was near constant over the past 12 months.  The examiner 
stated that the treatment was a corticosteroid.  Less than 5 
percent of the body area was affected.  The Veteran was also 
afforded a scar examination which generally mentioned the 
skin disorder, but no further clinical findings were offered.  
The examiner opined that this disability would not impair his 
ability to work.  Pictures confirm the presence of this 
disability.  A VA treatment note shows that the Veteran was 
using Triamcinolone on July 9, 2009.

In this case, the Board finds that the disability has more 
nearly approximated the criteria for 60 percent under 
Diagnostic Code 7806, as of July 21, 2008.  The VA July 2009 
examiner stated that the Veteran had been on corticosteroids 
on a near constant basis over a 12 month period (July 21, 
2008).  A higher rating is not warranted since the Veteran 
has not had additional systemic manifestations such as fever, 
weight loss, and hypoproteinemia due to the skin disorders.  
See Diagnostic Code 7817.  Prior to that time, a 30 percent 
rating was warranted as the March 2004 examiner indicated 
that 40 percent of an exposed surface was affected.  The 60 
percent rating was not warranted since the skin disorders did 
not cover more than 40 percent of the entire body, more than 
40 percent of exposed area affected, or require constant or 
near-constant systemic therapy (such as corticosteroids or 
other immunosuppressive drugs).  The Board finds that a 
separate rating is not warranted for urticaria under DC 7825.  
Although the Veteran reported constant itching on VA 
examination, review of the outpatient treatment records, 
which are extensive, does not substantiate his complaints




Residuals of Left Parotidectomy

In a February 1977 rating decision, service connection was 
granted for residuals of left parotidectomy with intermittent 
drainage and a 10 percent rating was assigned effective 
November 1976.  The Veteran is currently seeking an increased 
rating.  

As noted by the Board in the prior remand decision, with 
respect to the claim for residuals of left parotidectomy, a 
Board decision in February 1995 found that the Veteran's 
Frey's syndrome symptoms (gustatory sweating and discomfort 
in the left post auricular area without organic neurological 
changes) appeared to be essentially neurological in nature, 
and that the most appropriate analogy, in terms of anatomical 
site of injury and neurologic deficit, was evaluating the 
disability as neurological impairment of the 9th cranial 
(glossopharyngeal) nerve.  At that time, the Board found the 
residual surgical scar to be asymptomatic.  Thereafter, a 
January 2005 VA clinical record reported the diagnosis as 
neuralgia of the 7th cranial nerve.  In connection with the 
current appeal, the RO obtained a VA scar examination report 
in February 2005 that described the characteristics of the 
residual scarring.  The RO then apparently "granted" a 10 
percent rating for the residual scarring characteristics but 
continued an overall 10 percent rating.  This rating 
effectively reduced a rating for neurologic residuals that 
had been in effect for more than 5 years.  See 38 C.F.R. §§ 
3.105(e), 3.344(a),(b), (2009) (providing regulatory and due 
process limitations to reducing a rating in effect for five 
years or more).  Thus, the Board determined that this issue 
required readjudication by the RO with separate 
considerations of the residual scarring and neurologic 
impairments of his left parotidectomy. 

With regard to the pertinent recent history, in March 2003, 
it was noted that the Veteran had chronic drainage from the 
scar area behind his right ear.  This information is 
consistently noted in subsequent VA outpatient records.  

In November 2003, the Veteran underwent a neurological 
consultation.  It was noted that he had suffered a shrapnel 
wound during Vietnam and had facial/neck surgery.  Currently, 
he had saliva running down the left side of his neck, coming 
out from beneath his left ear.  The ear stayed cold and wet.  
The impression was sensory loss of the left side of the face 
and neck due to involvement of cutaneous nerves by a shrapnel 
wound.  

In February 2005, the Veteran was afforded a VA earn, nose, 
and throat examination.  It was noted that the Veteran had 
undergone a parotidectomy and had Frey's syndrome (gustatory 
sweating) as a post-surgical residual.  He wore a Transderm 
scope behind his ear which he changed every three days.  The 
Veteran was also afforded a scar examination which revealed 
that he had a linear 5 centimeter by 0.3 centimeter scar 
along the left jaw line.  There was minimal pain associated 
with the scar.  The skin overlying the scar was atrophic.  
The scar was stable with no breakdown.  It was minimally 
elevated and superficial.  There was no underlying soft 
tissue damage and it was not deep.  There was hypertrophic 
scar formation.  The color was normal.  There was mild facial 
distortion due to the scar.  There was no induration or 
inflexibility of the skin.  There was no limitation of motion 
or function.  There was gross disfigurement due to the 
appearance.  

In July 2009, the Veteran was afforded a VA neurological 
examination.  The Veteran exhibited decreased sensation to 
pinprick at the cheeks bilaterally and also had some 
difficulty in naming taste and smell.  There was no paralysis 
of the 7th cranial nerve.  The Veteran was also afforded a 
cranial nerve examination.  It was noted that he Veteran had 
chronic drainage from the parotidectomy wound and had trouble 
swallowing.  His appetite was affected as he had altered 
taste and smell.  The problems had become increasingly worse.  
Mild paralysis of the facial muscles was noted on the left 
side.  There was also decreased sensation in the cheeks.  The 
examiner indicated that there was no evidence of facial pain, 
facial twitching, or facial paralysis.  A postoperative scar 
was noted that measured 8 centimeters by 4 millimeters, 
starting at the left tragus and extending inferiorly to the 
neck.  The scar was without depression or adhesion and 
closely matched the surrounding skin.  The diagnosis was 
neuralgia of the 7th cranial nerve.  Although swallowing 
difficulty was noted, the Board notes that service connection 
for dysphasia has been denied.  The Veteran was also afforded 
a scar examination which generally mentioned the 
parotidectomy disorder, but no further clinical findings were 
offered.  The examiner opined that this disability would not 
impair his ability to work.  

Turing first to neurological impairment, neuralgia 
(Diagnostic Code 8407) resulting in paralysis (Diagnostic 
Code 8207) of the Seventh (facial) cranial nerve is rated as 
10 percent disabling for moderate, incomplete paralysis.  A 
30 percent rating is assigned for severe incomplete 
paralysis.  Under 38 C.F.R. § 4.124, neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.

The competent evidence establishes that the Veteran does not 
have severe incomplete paralysis.  He does have decreased 
sensation in his cheek area and there is mild paralysis to 
the muscles.  His taste and smell are also affected.  The 
Board finds that these symptoms are adequately covered within 
a 10 percent rating, for moderate, incomplete paralysis.  
However, the Veteran also has scarring.  

Disfigurement of the head, face, or neck is assigned a 10 
percent evaluation with one characteristic of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  A 30 percent 
evaluation is assigned with visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features, or; with two or three characteristics 
of disfigurement.  A 50 percent evaluation is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; 
with four or five characteristics of disfigurement.  An 80 
percent evaluation is assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes, ears, cheeks, lips), or; with six or more 
characteristics of disfigurement. 

The eight characteristics of disfigurement are: a scar, 5 or 
more inches in length; a scar, at least one-quarter inch wide 
at widest part; surface contour of a scar that is elevated or 
depressed on palpation; a scar that is adherent to underlying 
tissue; hypo-or hyper-pigmented skin in an area exceeding 6 
square inches; abnormal skin texture in an area exceeding 6 
square inches; underlying soft tissue missing in an area 
exceeding 6 square inches; and indurated and inflexible skin 
in an area exceeding 6 square inches.  Id. at Note (1).  
Tissue loss of the auricle and anatomical loss of the eye are 
rated under Diagnostic Codes 6207, 6061, or 6063 as 
appropriate.  Id. at Note (2).  Unretouched color photographs 
should be considered when evaluating under these criteria.  
Id. at Note (3).

Scars, other than on the head, face, or neck, that are deep 
or that cause limited motion are assigned a 40 percent 
evaluation for an area or areas exceeding 144 square inches; 
a 30 percent evaluation for an area or areas exceeding 72 
square inches; a 20 percent evaluation is assigned for an 
area or areas exceeding 12 square inches (77 sq. cm.); and a 
10 percent evaluation for an area or areas exceeding 6 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with  38 C.F.R. § 4.25.  Id. at Note (1).  A deep 
scar is one associated with underlying soft tissue damage.  
Id. at Note (2).

In this case, the scar is in the facial area.  It is not 5 or 
more inches in length or at least one-quarter inch wide at 
widest part.  The surface contour is elevated.  It is not 
hypo-or hyper-pigmented.  There is no underlying tissue 
damage.  It is not indurated and inflexible.  Thus, the 
Veteran has one characteristic of disfigurement.  This 
equates to a 10 percent rating.  See Diagnostic Code 7800.  
The Veteran does not meet the criteria for a deep scar nor 
does the scar cause limitation of motion.  

Accordingly, the Board finds that the Veteran is entitled to 
a separate 10 percent rating under Diagnostic Code 7800.  Per 
38 C.F.R. § 4.25, the combined rating for neurological and 
scar impairments is 20 percent.  Thus, the Veteran is being 
granted, in effect, a higher rating, for the entire appeal 
period.  These disabilities will thereafter be combined with 
the Veteran's other service-connected disabilities per 
38 C.F.R. § 4.25.  

The Board notes that recently, the regulations pertaining to 
the evaluation of the skin were amended, effective October 
23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified 
at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 
2008)).  However, this case was filed prior to the effective 
date.


PTSD

Before proceeding with its analysis of the Veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which a veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  See also Hart.  In this case, staged 
ratings are warranted.

In a May 2002 rating decision, service connection was granted 
for PTSD and a 10 percent rating was assigned effective 
October 2001.  In a February 2001 rating decision, the 
disability rating was increased to 30 percent effective 
October 2001.   The Veteran is seeking a higher rating.  

In April 2002, the Veteran was afforded a VA PTSD 
examination.  The Veteran reported that his symptoms had 
worsened and he was "more alone" and became more easily 
upset.  He described having sleep disturbance and flashbacks.  
He reported that his temper was hard to control and he was 
more hypervigilant.  He related that he had intrusive 
thoughts and was anxious.  He stated that he did not like 
people or crowds, he did not like being touched, and he 
relieved his anxiety by isolating himself.  He indicated that 
he had startle reaction.  He related that he had panic 
attacks, so he preferred being by himself.  He denied having 
any suicide attempts.  At the time of the examination, the 
Veteran was working full-time and lived with his third wife.  
He also stated that he had friends and went to church.  He 
reported that he was close to his children.  He sought 
solitary recreational and leisure activities.  

Mental status examination revealed that he was alert, 
cooperative, neatly dressed, soft spoken, and responsive.  
There were no loose associations or flight of ideas.  There 
was no bizarre motor movements or tics.  His mood was tense, 
but friendly.  His affect was appropriate.  There were no 
homicidal or suicidal ideations.  There were no obsessions, 
compulsions, or panic attacks (however, the Veteran had 
reported panic attacks).  There were no delusions, 
hallucinations, ideas of reference, or suspiciousness.  He 
was oriented times three.  His memory for both remote and 
recent was good.  Insight, intellect, and judgment appeared 
to be adequate.  The Veteran described feeling detached and 
estranged by others as well as having numbness and difficulty 
sleeping.  He was irritable with outbursts of anger.  These 
problems interfered with social activities and somewhat with 
work.  They also caused some distress.  The diagnosis was 
PTSD.  The Global assessment of function (GAF) was 65.  

A June 2002 VA outpatient psychiatric records noted that the 
Veteran was able to function adequately in his work 
environment and was also able to complete all of his 
activities of daily living without difficulty.  Although he 
preferred social isolation, he was able to interact in a 
socially appropriate manner when he chose to do so.  His 
primary areas of dysfunction were some memory problems, poor 
socialization, and financial problems.  

The Veteran was afforded another PTSD examination in April 
2003.  His complaints were consistent with the last 
examination, but he denied having panic attacks.  The mental 
status examination was also consistent with this last 
examination.  However, the GAF was determined to be 55.  The 
examiner stated that the GAF was indicative of moderately 
serious impairment of social interactions with an inclination 
to be socially isolated.  The Veteran reported that he 
retired from his job just last week because of health 
problems.  He stated that he had problems with his feet and 
in his digestive system.

In about December 2003, the Veteran joined a PTSD treatment 
group.  The group concentrated on coping skills.  In January 
2004, a VA examiner questioned whether the Veteran was 
exaggerated symptoms due to inconsistencies in his 
psychiatric testing.  In March 2004, the group worked on 
anger management.  

VA treatment records showed GAF scores of 60 in December 2003 
and in March and April 2004.

On March 15, 2004, the Veteran was afforded a VA PTSD 
examination.  At that time, he reported that he was having a 
lot of problems with sleep including nightmares and waking up 
feeling sweaty and anxious.  During the day, he was worn out 
and tired.  During the day, he was also very anxious, tense, 
and jumpy.  His mind was preoccupied and he was very 
forgetful.  He thought about Vietnam a lot.  He lived near 
Fort Bragg so he heard artillery shells and helicopters which 
bothered him.  In addition, he was having much depression and 
would get frustrated.  He was very irritable.  He tended to 
isolate himself.  It was noted that the Veteran had not 
worked for nearly a year.  He took an early retirement.  He 
indicated that he was taking psychiatric medication and was 
attending group therapy.  The Veteran was still married and 
went to church, but preferred to isolate.  

Mental status examination revealed that he appeared neatly 
groomed and dressed. He behaved normally and exhibited a good 
attitude.  He was not hostile or belligerent.  His speech 
revealed good grammar and vocabulary.  He was spontaneous and 
logical.  Speech was not pressured and there was no flight of 
ideas of loose association.  Thought content revealed no 
hallucinations, delusions, paranoia, or ideas of reference.  
He was not homicidal or suicidal.  He did feel worthless and 
hopeless.  He had low self-confidence, especially since he 
was unable to work.  He had nightmares, intrusive memories, 
startle reaction, and hypervigilance.  He isolated himself a 
great deal.  He avoided things about Vietnam.  His affect 
revealed moderate depression and moderate to mildly severe 
anxiety.  Cognitively, he was oriented times 4 and alert.  He 
knew his pertinent personal information.  His judgment was 
good.  However, his insight was poor.  The diagnosis was 
PTSD.  The GAF was 45.  

In May 2004, the therapy group worked on cognitive behavioral 
therapy.  

According to a June 2004 letter of the Employment Security 
Commission, the Veteran was unable to work because he was 
under doctor's care for PTSD which affected his memory.  

In June 2005, the Veteran was afforded a PTSD examination.  
He again reported suffering from symptoms consistent with 
those previously reported on examination.  His mental status 
examination was also consistent, noting that he had 
psychomotor retardation and anxiety.  His GAF was 50.  

In March 2006, the therapy group worked on reducing anger 
issues.  In August 2006, they worked on alleviating 
depression.  

In an April 2007 letter from Eagle Clinic (where the Veteran 
is treated for PTSD), it was indicated that the Veteran had 
PTSD which resulted in memory impairment, an inability to 
tolerate crowds, depression, irritability, anger, and 
difficulty in maintaining a level of concentration to work.  
It was the therapist's medical opinion that the PTSD 
precluded the Veteran from obtaining and retaining gainful 
employment.  

VA records dated in September 2007 noted that he level of 
severity of the Veteran's PTSD was severe.  

In August 2009, the Veteran was afforded a VA examination.  
It was noted that the Veteran was taking medication, but was 
no longer in group therapy.  The Veteran was still married, 
but was experiencing marital strain.  He was not working.

Mental status examination revealed that the Veteran appeared 
clean and his psychomotor activity was unremarkable.  His 
speech was impoverished and hesitant.  However, he was 
cooperative, friendly, and attentive.  His affect was normal.  
His mood was frustrated and "on the angry side."  He was 
not able to do serial 7's or spell a word backwards.  He was 
oriented to person, time, and place.  His thought process and 
content were unremarkable.  There were no delusions.  His 
judgment and intelligence were average.  The Veteran 
understood that he ad a problems.  He reported having sleep 
disturbance, but no hallucinations. He did not exhibit 
inappropriate behavior.  He interpreted proverbs 
appropriately.  He did not exhibit obsessive or ritualistic 
behaviors.  He had panic attacks two to three times per week.  
He did not have suicidal or homicidal ideation.  His impulse 
control was fair.  He was not violent.  His remote memory was 
mildly impaired and his recent and immediate memory was 
moderately impaired.  The GAF was 55.  The examiner indicated 
that he Veteran was not capable of managing financial 
affairs.  The examiner indicated that the OPTSD resulted in 
deficiencies in most areas, particularly due to 
suspiciousness, hypervigilance, cognitive problems, and 
marital problems, but it did not cause total occupational or 
social impairment.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

The Board finds that prior to March 15, 2004, a higher rating 
was not warranted.  The Veteran did not have flattened 
affect.  His speech was normal.  It was not circumstantial, 
circumlocutory, or stereotyped.  He had  no difficulty in 
understanding complex commands.  He did not have memory 
problems to the extent that he had retention of only highly 
learned material or was forgetting to complete tasks.  His 
judgment was not impaired.  His abstract thinking was not 
impaired.  He did not have disturbances of motivation and 
mood.  He was able to function independently, appropriately 
and effectively.  Although he has some social and industrial 
impairment, he did not have difficulty in establishing and 
maintaining effective work and social relationships.  His 
family relationships were stable and positive, he had 
friends, and he engaged in church activities.  Accordingly, 
the Board concludes that the criteria for a 50 percent rating 
are not met.  

However, as of March 15, 2004, the Board finds that a 70 
percent rating is warranted.  At that time, his GAF dropped 
to 45 indicative of serious impairment.  Although his GAF 
would fluctuate thereafter, his symptoms steadily increased 
including increased memory/cognitive problems, an inability 
to work, and a deterioration in social relationships.  The 
Board finds that the March 15, 2004 examination marks the 
time when this downfall began.  The recent examiner 
specifically indicated that the Veteran had occupational and 
social impairment, with deficiencies in most areas, and was 
unable to manage financial affairs.  

However, a 100 percent rating is not warranted because the 
veteran's PTSD was not productive of total occupational and 
social impairment.  The Veteran does not have gross 
impairment in thought processes or communication.  The 
Veteran does not suffer from persistent delusions or 
hallucinations.  His behavior is not grossly inappropriate.  
He is able to perform activities of daily living, including 
maintenance of minimal personal hygiene.  The Veteran is 
oriented to time and place.  The Veteran has some memory 
impairment, but he does not have memory loss for names of 
close relatives, own occupation, or own name.  The VA 
examiner indicated that he did not have total occupational 
and social impairment due to PTSD.  While a physician's 
assistant reported in April 2007 that the Veteran's PTSD 
precludes him from obtaining and retaining gainful 
employment, he did not report total social impairment.  He 
described only that the Veteran had an inability to tolerate 
crowds of people.  Accordingly, the Board concludes that the 
criteria for a 100 percent rating are not met.  Therefore, as 
of March 14, 2004, a 70 percent rating, but no more is 
warranted.  




Conclusion for Ratings

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Prior to July 
21, 2008, the evidence supports a rating of 30 percent for 
seborrheic dermatitis with keratosis pilaris with chronic 
urticaria; from July 21, 2008, the evidence supports a 60 
percent rating for seborrheic dermatitis with keratosis 
pilaris with chronic urticaria; the preponderance of the 
evidence is against a rating  in excess of 10 percent for 
residuals of left parotidectomy based on neurological 
impairment, but the evidence supports separate 10 percent 
rating for a residual scar due to left parotidectomy; the 
preponderance of the evidence is against a rating  in excess 
of 30 percent for PTSD, but the evidence supports a 70 
percent rating as of March 15, 2004.

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  

First, the Board must first determine whether the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  

Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
disabilities with the established criteria found in the 
rating schedule for the disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disabilities is inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
his disability.  Indeed, it does not appear from the record 
that he has been hospitalized at all for his disabilities.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  A VA 
examiner has opined that skin and neurological disabilities 
do not impair employability.  With regard to PTSD, per below, 
a TDIU is being granted.  

In short, there is nothing in the record to indicate that 
this service-connected disabilities on appeal cause 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disabilities' 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the purpose of one 60 percent or one 40 
percent disability in combination, disabilities resulting 
from a common etiology or a single accident will be 
considered as one disability.  38 C.F.R. § 4.16(a).  

The evidence shows that the Veteran is unemployable due to 
his service-connected disabilities.  In April 2007, a 
physician's assistant stated that the Veteran's PTSD 
precludes him from obtaining and retaining gainful 
employment.  In August 2009, a VA examiner concluded that the 
Veteran's PTSD produced overall reduced reliability and 
productivity in major areas of his life.  Resolving doubt in 
the Veteran's favor, the Board concludes that his PTSD, in 
conjunction with his other service-connected disabilities, 
precludes him from obtaining and retaining gainful 
employment.  See 38 C.F.R. § 3.102.  Although the medical 
opinions regarding employability were rendered in 2007 and 
2009, as indicated above, the Board has determined that as of 
March 15, 2004, the Veteran's PTSD was 70 percent disabling 
and the Board is satisfied that substantially gainful 
employment was precluded at that point.  In addition, the 
Veteran met the schedular criteria of 38 C.F.R. § 4.16(a).  

Thus, as of March 15, 2004, the Veteran met the schedular 
criteria, per 38 C.F.R. § 4.16(a), and his service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).   Accordingly, a 
TDIU is warranted from March 15, 2004.


ORDER

Prior to July 21, 2008, a 30 percent rating for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

From July 21, 2008, a 60 percent rating for seborrheic 
dermatitis with keratosis pilaris with chronic urticaria is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.

An increased rating for residuals of left parotidectomy based 
on neurological impairment is denied.

A separate 10 percent rating for a residual scar due to left 
parotidectomy is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Prior to March 15, 2004, a rating in excess of 30 percent for 
PTSD is denied.  

From March 15, 2004, a 70 percent rating for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

From March 15, 2004, a TDIU is granted, subject to the law 
and regulations governing the payment of monetary benefits.


REMAND

In a May 2003 determination, the Vocational Rehabilitation 
and Employment Field Office located in Jacksonville, North 
Carolina, suspended the Veteran's vocational rehabilitation 
benefits and placed the Veteran in discontinued status.  An 
NOD was received in August 2003 (contained in Volume 3 of his 
claims folders).  As such, an SOC must be issued.  The 
failure to issue an SOC is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED for the following 
actions:

If the Veteran is still seeking vocational 
rehabilitation benefits, he should be sent an 
SOC in accordance with 38 U.S.C.A. § 7105 and 
38 C.F.R. §§ 19.29, 19.30.  If the Veteran 
perfects his appeal by submitting a timely 
and adequate substantive appeal on this 
issue, then the claim should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


